  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALEXANDER CARNO,

Plaintiff,

-against-
17 cv 7998 (NSR)

THE UNITED STATES OF AMERICA, FEDERAL
BUREAU OF PRISONS, WESTCHESTER
COUNTY JAIL, CORRECT CARE SOLUTIONS
INC., WARDEN OR SUPERINTENDENT OR
SHERIFF OF WESTCHESTER COUNTY JAIL,
MEDICAL DIRECTOR OR CEO OF CORRECT
CARE SOLUTIONS, ACTING DIRECTOR OF
FEDERAL BUREAU OF PRISONS,

ORDER OF DISMISSAL

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff Alexander Carno (“Plaintiff”), appearing pro se, commenced this action against
the United States of America (“United States” or “Government’’), Federal Bureau of Prisons
(“BOP”), and Acting Director of Federal Bureau of Prisons, (together, “Federal Defendants”);
Correct Care Solutions Inc. and Medical Director or CEO of Correct Care Solutions, Inc. (together
“Correct Care Defendants”), Westchester County Jail and Warden or Superintendent or Sheriff of
Westchester County Jail, (together, “Westchester Defendants’), (collectively, “Defendants”),
pursuant to 42 U.S.C. § 1983, Monell v. Dept’t of Soc. Serv. of the City of N.Y., and the Federal

_. Fort-Claims-Act(“FTCA”), 28 U.S.C. §§ 1346 and 2671 et seg. (See Complaint, ECF No. 2.)

 
On November 26, 2019, the Court issued an Order to Show Cause (“OSC”) why this action
should not be dismissed for want of prosecution. (ECF No. 100.) In the OSC, the Court delineated
Plaintiffs failure to prosecute his claims, including Plaintiffs failure to file a Fourth Amended
Complaint and failure to take any action in this matter since filing his motion for court-appointed
counsel. (/d.) Plaintiff was granted until December 31, 2019, to demonstrate to the Court that he
had not abandoned his claims and was taking diligent steps to prosecute them. (/d.) Despite the
passage of more than a month, Plaintiff has failed to communicate with the Court or otherwise
respond to the OSC. Accordingly, due to Plaintiff's failure to prosecute this action, the action is
dismissed pursuant to Fed R. Civ. P. 41(b).

The Clerk of Court is respectfully directed to terminate this action. The Clerk of the Court
is further directed to serve a copy of this Order on Plaintiff at the address listed on the docket and

file proof of service on the docket.

Dated: January 13, 2020 SO ORDERED?
White Plains, New York eee" aa

 

 

NELSON S. ROMAN
United States District Judge

 
